897 F.2d 171
UNITED STATES of America, Plaintiff-Appellee,v.Santiago LUGO-ABUNDIS, Defendant-Appellant.
No. 89-1891

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
March 14, 1990.
Robert J. Perez, Asst. Federal Public Defender and Lucien B. Campbell, Federal Public Defender, El Paso, Tex., for defendant-appellant.
LeRoy M. Jahn, Asst. U.S. Atty., Michael R. Hardy and Ronald F. Ederer, San Antonio, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas.
Before GEE, DAVIS, and JONES, Circuit Judges.
PER CURIAM:


1
In a well-reasoned and persuasive presentation on behalf of Lugo, the Federal Public Defender for the Western District of Texas complains of the refusal of the trial judge to grant a reduction in the severity level of his offense.  Lugo was apprehended importing about fifty pounds of marijuana, concealed in a false compartment of the gas tank of an automobile registered to him.  He was most forthcoming in his confession, describing his dealings and the persons with whom he dealt in Mexico and pleading guilty.  He maintained, however, that the registration of the automobile to him was bogus, designed to avoid difficulties with the Mexican authorities should he be stopped there for any reason.  He also denied that he knew drugs were on board, claiming that, while he knew something was hidden in the gas tank's false compartment, he thought it was more possibly guns.


2
The trial judge disbelieved Lugo's latter assertions as to title and knowledge of the presence of drugs, finding as a fact on the record that these were lies.  The judge's opportunity to evaluate Lugo's credibility as to these assertions was far superior to ours, and we cannot gainsay his findings of fact (which these are) as clearly erroneous on a cold record.  Nor can we dispute his conclusion that, if Lugo denied owning the automobile and knowing that he was running drugs when in fact he did own it and did know this, he did not fully accept responsibility for his crime.


3
AFFIRMED.